The plaintiffs' petition for certification to appeal from the Appellate Court, 174 Conn.App. 130, 165 A.3d 162, is granted, limited to the following question:"In concluding that the purchase and sale agreements forming the basis of the plaintiffs' claim for real estate brokerage fees constituted a tying arrangement in violation of the Connecticut Antitrust Act, General Statutes § 35-24 et seq., did the Appellate Court properly rely on State v. Hossan-Maxwell, Inc., 181 Conn. 655, 436 A.2d 284 (1980) ?"